CORRECTED NOTICE OF ALLOWABILITY			
Information Disclosure Statement
	The information disclosure statement filed 10/27/21 has been considered.

Allowable Subject Matter
Claims 1, 3 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record disclosed in the Chinese office action doesn’t disclose or render obvious a motivation to provide for the same reasons as disclosed in the notice of allowability filed 8/24/21.
-In particular, the US20130218381 cited in the Chinese office action (and cited in the US office action to Shinohara 8972139 filed 5/27/21) discloses a drive source control device for controlling two drive sources (2A, 2B) of a vehicle, the vehicle including left and right drive wheels (LWr, RWr), the drive source control device comprising: an angular acceleration calculation module (92, column 14, lines 25-28) configured to calculate either (a) angular accelerations of the respective left and right drive wheels or (b) angular accelerations of the two respective drive sources, or both (a) and (b); and a correction module (93, column 14, lines 43-55) configured to, using the angular accelerations calculated by the angular acceleration calculation module, correct command values for respective outputs of the two respective drive sources, the command values being supplied from a command module. However Shinohara lacks …………….the values being supplied from a command module wherein when a change in an angular velocity in a vehicle accelerating direction occurs in the left wheel, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 2, 2021